DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 12/29/2021.

Status of Claims
Claims 1, 5, 6, and 9 have been amended and claims 2-4, 7-8, and 10 are cancelled. Claims 1, 5, 6, and 9 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 5, 6, and 9 is maintained with a revised rejection below addressing the amendments to the claims. 
	The 35 U.S.C. 102 rejection of claims 1 and 6 and the 35 U.S.C. 103 rejection of claim 5 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment.  
	The 35 U.S.C. 103 rejection of claim 9 is withdrawn in view of the amendments to the claims. Finding that the prior art fails to teach or reasonably suggest the combination of elements in the claim as now amended. 
Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection below addressing the amendments to the claims. 
	Applicant submits that “Further, the technical steps of the claims do not fall under the grouping of "a mental process" and "a certain methods for organizing human activity", as construed by the Learned Examiner. (Remarks P. 8) Examiner finds this argument unpersuasive. It is unclear from Applicant’s argument which steps Applicant construes as being technical in nature and Examiner asserts that the elements found to recite the abstract idea are indicated under Step 2A Prong 1 and clearly fall within the categories of abstract idea for the reasons provided in the rejection, as they at least include mere data observations and analyses, and those elements considered additional elements, i.e. “technical” elements, are addressed under Step 2A Prong 2. 
“The Applicant submits that the technical steps of the claimed invention are performed by the evaluation server having a processor and a communication device over the internet network as disclosed by the currently-amended claims.” (Remarks P. 8) Applicant’s assertion is unpersuasive as the performance of steps by “an evaluation server having a processor and a communication device” merely amounts to applying the abstract idea on a general purpose computer and does not make the steps “technical” in nature or remove them from the abstract idea groupings (e.g. see Subject Matter Eligibility Examples1, P. 2, Example 37, claim 1: “This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating the amount of use of each icon. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.”) and the elements directed to sending and retrieving data “over the internet network” for use in the preference evaluation/abstract idea analysis merely amount to insignificant extra-solution activity as addressed in the rejection below. 
“Further, the Applicant submits that the claims 1, 5, 6, and 9 cannot be performed by a generic computer” specifically “The claimed invention provides a preference evaluation method and a preference evaluation system in which data about various posted contents are detected through various social network services (SNSs) such as Twitter, and a weight is imparted to temporal and regional analysis characteristics thereof in the evaluation of a preference and a influence of a corresponding object, and therefore cannot be performed by a generic computer.” (Remarks P. 8-9) This argument is unpersuasive. The “searching” and retrieval of data from sites on the internet is merely the source of the data gathered for use in the abstract idea analysis/preference evaluation and is merely part of insignificant data gathering activity, and such sending and receiving of data over the Internet has been found by the courts to be well-understood, routine and conventional (MPEP 2106.05(d)(II)). The applying a “weight” to temporal and regional characteristics as part of the data evaluations is part of the abstract idea itself and not an improvement in the functioning of the computer or computer technology. Finding that the specification clearly sets forth that the claimed invention is directed to providing more granular data analyses and segmentation regarding consumers product and brand preferences by factoring in both regional and temporal data characteristics, i.e. is directed to improvements in how the data is analyzed, (e.g. Spec: [0003]-[0010]) which is a business solution to a business problem and not a technical solution to a technological problem, i.e. is not an improvement in computer technology itself. (MPEP 2106.05(a)(II): “ However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”)
For at least these reasons, Applicants argument with respect to 35 U.S.C. 101 are unpersuasive and the rejection of claims 1, 5, 6, and 9 is maintained. See rejection below for further detail.  

Claim Objections
Claims 1 and 6 are objected to because of the following minor grammatical informalities:
Claims 1 and 6 recite “classifying, by the processor, sales information on the predetermined object according the extracted region information and time slots based on the extracted time information” however -- classifying, by the processor, sales information on the predetermined object according to the extracted region information and time slots based on the extracted time information -- is recommended. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 recite “classify sales information on the predetermined object according the extracted region information and time slots based on the extracted time information;” however Applicant’s original disclosure fails to describe any “classifying” of sales data and the claims are found to recite new matter. Dependent claims 5 and 9 are rejected by virtue of their dependency. 
Claim 9 recites “detect coordinate information based on a creator’s friends’ locations if there is no location information in the user profile” however Applicant’s original disclosure fails to describe such subject matter, specifically the disclosure fails to describe detecting coordinate information “based on a creator’s friends’ locations” and further fails to describe any conditional detection of the coordinate information by evaluating a condition of “if there is no location information in the user profile”. Therefore the claim recites new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “extracting the region information of the creator and the time information of the detected posted data” however there is insufficient antecedent basis for “the region information” and “the time information”. For the purpose of examination, Examiner interprets and recommends -- extracting [[the]] region information of the creator and [[the]] time information of the detected posted data -- be recited. 
Claim 6 recites “A preference evaluation system comprising: an evaluation server having a processor and a communication device, and configured to detect and analyze posted contents uploaded to a social network service (SNS) site through a communication device” however it is unclear if or how “through a communication device” relates to antecedently recited “server having… a communication device”. For the purpose of examination, Examiner interprets and recommends -- A preference evaluation system comprising: an evaluation server having a processor and a communication device, and configured to detect and analyze posted contents uploaded to a social network service (SNS) site through [[a]] the communication device-- be recited. 
Claims 5 and 9 are rejected by virtue of their dependency on rejected parent claims 1 and 6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for determining preferences for a person, product, or brand based on content posted by users on social media by weighting the content by regional and time based segment weightings and comparing the preference information with classified sales data to generate and provide a result map of the preference evaluation by time and region, i.e. generating market and sales preference and segmentation insights (E.g. Spec: [0003]-[0008]; Fig. 4-5). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1, 5) and “system” (claims 6, 9).
Step 2A – Prong 1: Claims 1, 5, 6, and 9 are found to recite limitations that set forth the abstract idea(s), namely:
In claims 1 and 6: 
…detecting… posted data on a predetermined object, wherein the predetermined object includes at least one of a brand, a product, or a person; extracting,… from the detected posted data, application programming interface data (API data) and text data of the detected posted data; (Examiner notes that when recited at such a high-level of generality the “detecting” and “extracting” of data from available content is merely the recognition or identification of such data/content values within the retrieved data set, e.g. is a data observation or evaluation capable of being performed mentally (MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” And (D): “Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;”)
Analyzing…a creator of the detected posted data, a number of friends associated with the creator, a number of followers of the creator, a number of recommendations of the detected posted data, and a number of Likes posted on the detected posted data, and extracting the region information of the creator and the time information of the detected posted data; 
Generating…a preference information on the predetermined object by applying the calculated weight value to the extracted API data and text data;
Classifying…sales information on the predetermined object according the extracted region information and time slots based on the extracted time information; 
Comparing…the sales information on the predetermined object with the generated preference information on the predetermined object;
Generating…an evaluation result map by arranging the extracted API data and text data by the time slots and the region information; 
Outputting…the generated evaluation result map and the comparison result on the predetermined object to a user…, 
Wherein the generated evaluation result map is defined with position data using latitude and longitude and an experience density based on the generated preference information and the calculated weight value. 
In claim 6: “…detect and analyze posted contents … and big data… to create an evaluation result map, based on the detecting and analyzing results” and [provide] the evaluation result map [to a user]
In claim 5: wherein the generating of the preference information on the predetermined object includes: modeling the calculated weight value on the detected posted data on geographic coordinates; and generating the preference information on the predetermined object based on a Gaussian spatial model of the modeled weight value.
In claim 9: detect coordinate information based on an user profile of the creator, using a geocoding algorithm; detect coordinate information based on a creator’s friends’ locations if there is no location information in the user profile; and extract region information based on the detected coordinate information.

The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed abstract idea(s) are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps for analyzing content relating to a person, product, or brand to determine user preferences based on region and time segmentation which is part of marketing or sales activities or behaviors (e.g. Spec: [0003] Generally, because demographics, income, competitiveness, and brand investment vary regionally, specific objects such as brands, products, or persons will compete with each other to increase market share thereof with considering regional characteristics. [0004] Consumers may have different associations with specific brands or products depending on regional characteristics. Therefore, the product or brand may have a strong or weak influence on a market in a specific local region. Therefore, sellers of specific brands or products should evaluate preferences and influences thereof in various local regions and conduct appropriate marketing based on the evaluations.); and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps capable of being performed mentally and/or using pen and paper including at least data observations, e.g. “extracting” data, and making evaluations or judgements including mathematical calculations on that data, e.g. “analyzing”, “calculating”, “generating”, “classifying”, “comparing”, “generating”, and “outputting” a result, etc.; and/or
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims recites steps directed to “calculating” values including performing mathematical “modeling” and plotting of data based on these calculated values to calculate the preference distribution maps (e.g. Applicant’s disclosure: Fig. 3-4 showing models and maps of the preference analysis generated based on mathematical calculations and formulas, Spec: 68-91 describing equations 1-5 being used to perform the preference calculations and modeling)
Step 2A – Prong 2:  Claims 1, 5, 6, and 9 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“the method performed by a evaluation server having a processor and a communication device” (claim 1), “A preference evaluation system comprising: an evaluation server having a processor and a communication device, and configured to:” (claim 6) including reciting “wherein the evaluation server is configured to:” (claim 6) perform the steps of the method “by the processor” and/or “by the communication device”  (claims 1,5, 6, 9), however the aforementioned elements are found to merely amount to generic computer components (e.g. Spec: Fig. 1-2) of a general purpose computer/server used to “apply” the abstract idea and thus fail to integrate the recited abstract idea into a practical application (MPEP 2106.05(f));
 “searching, by the processor and the communication device, for posted contents uploaded to a social network service (SNS) site and big data built in a database server of an internet site through an internet network…” (claims 1 and 6) and “an evaluation server having a processor and a communication device, and configured to detect and analyze posted contents uploaded to a social network service (SNS) site through a communication device, and big data built in a database server of an Internet site, and to create an evaluation result map, based on the detecting and analyzing results;” (claim 6), however the aforementioned element(s) directed to “searching”/retrieving, over a network, online content that was uploaded to a SNS and stored on a database server for retrieval and analysis is found to merely amount to insignificant extra-solution activity, i.e. data gathering activity, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“a user device configured to download the evaluation result map from the evaluation server, through an Internet network” (claim 6) However the aforementioned elements directed to providing the evaluation results to a user device by downloading the content through a network, i.e. transmitting data, is found to be merely insignificant extra-solution activity, e.g. data output activity, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g)); 
“outputting, by the processor, the generated evaluation result map and the comparison result on the predetermined object to a user device via the internet network” (claims 1 and 6) However the aforementioned elements of the server outputting the evaluation results “to a user device via the internet network” (claims 1 and 6), i.e. transmitting data, is found to be merely insignificant extra-solution activity, e.g. data output activity, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g)); 
“application programming interface data (API data)” (claims 1 and 6), however the aforementioned element(s) are found to merely be an attempt to limit the abstract idea to a particular technological environment/field of use of analyzing data received via an “API” on a general purpose computer (MPEP 2106.05(h) and/or (f)) and thus fails to integrate the abstract idea into a particular technological environment;
Step 2B: Claims 1, 5, 6, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) or particular field of use of retrieving content for analysis via an “API” and performs insignificant extra-solution activity, e.g. data gathering or output activity as identified above (MPEP 2106.05(g)), which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining and mapping user preferences for market entities by geographic and time based segmentation. 
Claims 1, 5, 6, and 9 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Aitchison US 20140214819 A1 (hereinafter “Aitchison”) in view of
Kim et al. US20150120717A1 (hereinafter “Kim”) in further view of
Cronin et al. US 20210182884 A1(hereinafter “Cronin”), in further view of
Kim Yong Hak KR101617658B1 (hereinafter “’658”). 
Claim 6 (and substantively similar method claim 1),
Aitchison teaches: A preference evaluation system comprising: 
an evaluation server having a processor and a communication device, and configured to detect and analyze posted contents uploaded to a social network service (SNS) site through a communication device, and big data built in a database server of an Internet site, and to create an evaluation result map, based on the detecting and analyzing results;  ( Fig. 1, 6-7, 11; Abstract:  The database can be searchable with various search terms to determine interest levels at different locations for topics associated with the social media data. Results of such a search can be provided in a variety of ways, such as via maps, tables, and so on.;  [0021] In at least some embodiments, social media data can be monitored for various criteria, such as occurrences of keywords, sentiment information, location information, and so forth. When various monitoring criteria are detected, alerts can be generated. For instance, a user can be notified that certain criteria have been detected in social media data, such as a particular keyword or phrase associated with a location. Monitoring of social media data can be configured (e.g., by a user) to monitor a variety of different types and forms of social media data.; [0027] Further to embodiments discussed herein, the computing device 102 can retrieve social media data 110 from the social media providers 104. The social media data 110 can include various types of data, such as content posted to the social media platforms 106, geographic region identifiers associated with posted content, keywords extracted from posted content, keywords provided by users in advance, and so on. For instance, consider that one of the social media users 108 posts a comment via a smartphone to one of the social media platforms 106.; [0017]: A mobile device that uploads social media data, for instance, may also include position information with the data. ; [0042]: As discussed elsewhere herein, correlations between topic information, sentiment information, and geographical region can be stored as a database that can be searched with particular keywords and/or geographical regions to determine geographical correlations to keywords, e.g., regions in which interest has been indicated for particular topics.; [0044]: Alternatively or additionally, the process can be performed to generate a database of such correlations that can be subsequently searched.; [0101]-[102]; [0051] Step 404 identifies correlations between the search term and locations. Geographical regions in which interest has been detected for topics included in the search term can be identified, for example.; [0052] Step 406 outputs indicia of the correlations between the search terms and locations. For instance, various graphical representations of the correlations can be output, as discussed elsewhere herein.; [0003]: Results of such a search can be provided in a variety of ways, such as via a map of a particular location (e.g., geographic region) with indications of interest in certain topics overlaid on the map, text-based output, and so forth.);
a user device configured to download the evaluation result map from the evaluation server, through an Internet network.  (Fig. 6-7, 11; [0003]: Results of such a search can be provided in a variety of ways, such as via a map of a particular location (e.g., geographic region) with indications of interest in certain topics overlaid on the map, text-based output, and so forth.; [0030] The computing device 102 further includes an input/output (I/O) module 114, which is representative of functionality to receive various types of input and provide various types of output. For instance, the I/O module 114 can receive user input to interact with the social media data 110, such as to search for correlations between different keywords and geographical regions. The I/O module 114 can also output indications of such correlations, such as via a graphical user interface.; [0031] A user interface module 116 is further included, which is representative of functionality to manage various aspects of graphical user interfaces discussed herein. For instance, the user interface module 116 can cause processed social media data 110 to be displayed via the computing device 102. The user interface module 116 may also provide interactive interfaces via which a user can provide input and/or navigate (e.g., search) the social media data 110.; [0101] The techniques described herein may be supported by various configurations of the computing device 1102 and are not limited to the specific examples of the techniques described herein. This functionality may also be implemented all or in part through use of a distributed system, such as over a "cloud" 1114 via a platform 1116 as described below.; [0102] The cloud 1114 includes and/or is representative of a platform 1116 for resources 1118. The platform 1116 abstracts underlying functionality of hardware (e.g., servers) and software resources of the cloud 1114. The resources 1118 may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device 1102. Resources 1118 can also include services provided over the Internet and/or through a subscriber network, such as a cellular or Wi-Fi network.; [0103] The platform 1116 may abstract resources and functions to connect the computing device 1102 with other computing devices. The platform 1116 may also serve to abstract scaling of resources to provide a corresponding level of scale to encountered demand for the resources 1118 that are implemented via the platform 1116.; Fig. 11)
wherein the evaluation server is configured to:
search for the posted contents through the internet network, and detect, by the processor and the communication device, posted data on a predetermined object, wherein the predetermined object includes at least one of a brand, a product, or a person; (Aitchison: Abstract: The database can be searchable with various search terms to determine interest levels at different locations for topics associated with the social media data. Results of such a search can be provided in a variety of ways, such as via maps, tables, and so on.; [0037] FIG. 2 is a flow diagram that describes steps in a method in accordance with one or more embodiments. Step 200 receives social media data extracted from a social media platform; [0038] Step 202 processes the social media data to determine topic information.;  [0027] For instance, consider that one of the social media users 108 posts a comment via a smartphone to one of the social media platforms 106. The comment identifies (e.g., tags) a particular restaurant, and includes the phrase "Food here is excellent!" The social media data 110 extracted from the comment can include a name for the restaurant, geographic information for the restaurant (e.g., GPS coordinates), keywords extracted from the comment (e.g., "food," "excellent"), and so forth. As detailed elsewhere herein, the social media data 110 can be leveraged to determine location-based information for various products, services, entities, and so on.; [0021] In at least some embodiments, social media data can be monitored for various criteria, such as occurrences of keywords, sentiment information, location information, and so forth. When various monitoring criteria are detected, alerts can be generated. For instance, a user can be notified that certain criteria have been detected in social media data, such as a particular keyword or phrase associated with a location. Monitoring of social media data can be configured (e.g., by a user) to monitor a variety of different types and forms of social media data.; [0044] In at least some implementations, the process discussed above can be performed "on demand," such as in response to a query for correlation between a particular topic and geographical regions. Alternatively or additionally, the process can be performed to generate a database of such correlations that can be subsequently searched.; [0059] The GUI 500 further includes a search button 514, which can be selected to initiate a search of social media data based on the various search parameters provided to the GUI 500.; Fig. 2, 4, 9)
extract, from the detected posted data, … text data; ([0025]; [0027] Further to embodiments discussed herein, the computing device 102 can retrieve social media data 110 from the social media providers 104. The social media data 110 can include various types of data, such as content posted to the social media platforms 106, geographic region identifiers associated with posted content, keywords extracted from posted content, keywords provided by users in advance, and so on. For instance, consider that one of the social media users 108 posts a comment via a smartphone to one of the social media platforms 106. The comment identifies (e.g., tags) a particular restaurant, and includes the phrase "Food here is excellent!" The social media data 110 extracted from the comment can include a name for the restaurant, geographic information for the restaurant (e.g., GPS coordinates), keywords extracted from the comment (e.g., "food," "excellent"), and so forth.; [0017] Social media data may also be associated with location information. For instance, a user can post a comment that identifies a particular location, such as "Having drinks at the Splash Wine Bar in San Diego--cool place!" Thus, location information can be extracted from the post via textual analysis to identify "San Diego" and "Splash Wine Bar." ; [0028]: For instance, the data correlation module 112 can parse the social media data 110 to identify keywords, geographical information (e.g., geographical coordinates for posts), sentiment information (e.g., likes/dislikes associated with different content and/or entities), and so on.; [0102] The cloud 1114 includes and/or is representative of a platform 1116 for resources 1118. The platform 1116 abstracts underlying functionality of hardware (e.g., servers) and software resources of the cloud 1114. The resources 1118 may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device 1102.)
analyze … a number of Likes posted on the detected posted data, ([0028]: For instance, the data correlation module 112 can parse the social media data 110 to identify… sentiment information (e.g., likes/dislikes associated with different content and/or entities),  [0041]: Sentiment information can be determined based on various information included in social media data, such as keywords included in a post, indications that a user “likes” a particular topic (e.g., via user selection of a rating functionality), natural language processing, and so on. For instance, a user can post a comment to a social media platform stating “Shopping at Music Emporium, great selection of guitars!” Parsing this comment indicates not only location information (“Music Emporium”) and topic information (“guitars”), but also indicates sentiment information in the term “great.” Thus, such a post can be associated with a positive sentiment, e.g., that a user likes Music Emporium and guitars.)
…extract the region information of the creator … of the detected posted data; (Aitchison: [0017] Social media data may also be associated with location information. For instance, a user can post a comment that identifies a particular location, such as "Having drinks at the Splash Wine Bar in San Diego--cool place!" Thus, location information can be extracted from the post via textual analysis to identify "San Diego" and "Splash Wine Bar."; [0039]: Step 204 determines location information associated with the topic information. For example, geographical coordinates can be determined for posts, such as a location at which a user was present when they posted to a social media platform. Location information may also be determined based on keywords, such as identifiers for locations included in social media data.;)
generate a preference information on the predetermined object …(Fig. 6-7;[0019]- [0020] Results of such a search can be provided in a variety of ways. For example, a map of a particular location (e.g., geographic region) can be output, with indications of interest in certain topics overlaid on the map. Alternatively or additionally, a text-based output (e.g., a table) can be provided that correlates various topics with locations. Search results may also include sentiment information, such as indicating favorable or unfavorable user sentiment for a topic at a particular location.; [0062]; [0057].; Fig. 8)
generate an evaluation result map by arranging the extracted API data and text data by the time slots and the region information; (Fig. 5-7 showing topics map generation based on time period and regions; [0020] Results of such a search can be provided in a variety of ways. For example, a map of a particular location (e.g., geographic region) can be output, with indications of interest in certain topics overlaid on the map.;  [0054] The GUI 500 further includes a search period menu 504, which enables a user to set different search periods for searching for social media data. For instance, a user can specify a search for social media data that was posted during a previous day (e.g., last 24 hours), a previous week, a previous month, and so on. A user may also specify a custom search period, such as by selecting a specific calendar day, week, month, and so on.; 11. One or more computer-readable storage media as recited in claim 10, wherein the one or more other parameters include a search period to be used for identifying the one or more correlations.; [0082] As a further example, one or more of the GUI 600, GUI 700, and/or the table 800 can be automatically generated and displayed based on the occurrence of the specified criteria. The GUI and/or table can identify a specified region and the specified criteria, such as keywords, sentiment data, search hit density, search period, and so forth.; [0065] The GUI 600 further includes a change search control 614, which can be selected to change various search parameters. Selection of the change search control 614, for example, can cause the GUI 500 to be displayed such that search criteria can be specified and/or changed.; 6. A computer-implemented method as recited in claim 1, further comprising: receiving an indication of a change to one or more search terms used to populate the map interface with the indicia of the topic information; and causing one or more changes to the map interface based on the change to the one or more search terms.)
output the generated evaluation result map…to a user device via the internet network, (Fig. 6-7, 11; [0003]: Results of such a search can be provided in a variety of ways, such as via a map of a particular location (e.g., geographic region) with indications of interest in certain topics overlaid on the map, text-based output, and so forth.; [0030]: The I/O module 114 can also output indications of such correlations, such as via a graphical user interface.; [0031: For instance, the user interface module 116 can cause processed social media data 110 to be displayed via the computing device 102. The user interface module 116 may also provide interactive interfaces via which a user can provide input and/or navigate (e.g., search) the social media data 110.; [0101]:  This functionality may also be implemented all or in part through use of a distributed system, such as over a "cloud" 1114 via a platform 1116 as described below.; [0102] The cloud 1114 includes and/or is representative of a platform 1116 for resources 1118. The platform 1116 abstracts underlying functionality of hardware (e.g., servers) and software resources of the cloud 1114. The resources 1118 may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device 1102. Resources 1118 can also include services provided over the Internet and/or through a subscriber network, such as a cellular or Wi-Fi network.; [0103] The platform 1116 may abstract resources and functions to connect the computing device 1102 with other computing devices. The platform 1116 may also serve to abstract scaling of resources to provide a corresponding level of scale to encountered demand for the resources 1118 that are implemented via the platform 1116.)
wherein the generated evaluation result map is defined with position data …and an experience density based on the generated preference information … (Fig. 5-7; [0062] Thus, the map is overlaid with the different visual indicia to indicate regions of high search hit density, and medium search hit density.; [0057] Generally, search hit density refers to a number of search term hits as compared to a total volume of social media data searched. By specifying a search hit density, a user can filter a search to only return hits that meet the specified density. For instance, each specified density can correspond to a particular range of search hit percentage. A high density, for instance, can indicate that more than 50% of the social media data searched (e.g., posts) included one or more of the search terms. A medium density can indicate a range of 10%-50%, and a low density can indicate less than 10%.)
Aitchison fails to teach:
extract, from the detected posted data, application programming interface data (API data) and text data; (bold emphasis added)
Although Aitchison describes the social media being received over a network from social media platforms (e.g. Fig. 1), Aitchison fails to clearly articulate the data is received via an API
analyze a creator of the detected posted data, a number of friends associated with the creator, a number of followers of the creator, a number of recommendations of the detected posted data, …
extract … the time information of the detected posted data;
Although Aitchison describes monitoring and obtaining social media data that was posted within a particular time period, and thus inherently requiring such “time information” of the post to be identified by the computer, (Aitchison: Fig. 10, [0054], [0084]) Aitchison fails to clearly articulate “extracting” the time information for searched posts
calculate a weight value on the detected posted data based on the extracted API data and text data, the extracted region information, and the extracted time information;
generate a preference information on the predetermined object by applying the calculated weight value to the extracted API data and text data; 
classify sales information on the predetermined object according the extracted region information and time slots based on the extracted time information; 
compare the sales information on the predetermined object with the generated preference information on the predetermined object; 
output the generated evaluation result map and the comparison result on the predetermined object to a user device via the internet network, 
wherein the generated evaluation result map is defined with position data using latitude and longitude and an experience density based on the generated preference information and the calculated weight value.
Although Aitchison (at least: [0056], [0027]-[0029]; Fig. 6-7) clearly describes extracting geographical location data, including coordinates, from social media content, filtering content based on location including longitude and latitude values, and generating a map based on location/region data, Aitchison fails to clearly describe the map is defined using latitude and longitude 
Kim however, in analogous art of social media analysis and influence, teaches: 
extract, from the detected posted data, application programming interface data (API data) and text data; (bold emphasis added) ([0391]: database having data which can be indexed and converted to statistics through the application of statistics and index software applications; [0299]:  Such text sources include weblogs, blogs, newsgroup articles, email, forums, news sources, social networking sites or social media networks, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like.; [0237]: and placing content on a networking application; [0092]: or any other medium which can be used to store the desired information and which can be accessed by an application, module, or both.)
analyze a creator of the detected posted data, a number of friends associated with the creator, a number of followers of the creator, a number of recommendations2 of the detected posted data, …(Fig. 21-22; [0094]:  the server models each user in the set of users UT as a node and determines the relationships between the users UT (block 303). … The relationships that define the edges or connectedness between two entities or users UT can include for example: friend connection and/or follower-followee connection between the two entities within a particular social networking platform.; [0246]: taking into consideration the re-post and the reply relationships (or share) along with the follower (or friend) information provides a more accurate picture of the true influencers and also improves the groups identified.; [0058]: More particularly, an influencer is an individual or entity represented in the social data network that: is considered to be interested in the topic or generate content about the topic; has a large number of followers (e.g. or readers, friends or subscribers), a significant percent of which are interested in the topic; and has a significant percentage of the topic-interested followers that value the influencer's opinion about the topic. ; [0238]; [0254]: the server obtains authors of the posts PT and identifies the top N authors based on rank (block 2203).; [0263] Furthermore, at block 2210, between each user pair (e.g. A, B), the server computes a weight associated with the link or edge between the pair A, B, where the weight is a function of at least the number of instances A mentions B, the number of instances A replies to B, and the number of instances A re-posts content from B. For example, the higher the number of instances, the higher the weighting.)
extract … the time information of the detected posted data;(Kim:[0305]: In one aspect, a method is provided for searching one or more text sources including temporally-ordered data objects is provided. The method includes: providing access to one or more text sources, each text source including one or more temporally-ordered data objects; obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; [0256]: The time stamp of each reply, mention, re-post, etc. may also be recorded in order to determine whether an interaction between users is recent, or to determine a ‘recent’ grading.; [0266]: In an example embodiment, the weighting is also based on how recent did the interaction (e.g. the re-post, the mention, the reply, etc.) take place. The ‘recent’ grading may be computed by determining the difference in time between the date the query is run and the date that an interaction occurred.)
calculate a weight value on the detected posted data based on the extracted API data and text data…and the extracted time information; ([0266]: In an example embodiment, the weighting is also based on how recent did the interaction (e.g. the re-post, the mention, the reply, etc.) take place. The ‘recent’ grading may be computed by determining the difference in time between the date the query is run and the date that an interaction occurred. If the interactions took place more recently, the weighting is higher, for example. [0256]: The time stamp of each reply, mention, re-post, etc. may also be recorded in order to determine whether an interaction between users is recent, or to determine a ‘recent’ grading.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Aitchison’s system and method as described above to include analyzing various parameters of the posted content, including creator, friends, etc. and calculate a weight value for the social media content based on extracted time information in view of Kim in order to improve information discovery and text analysis by incorporating correlations of temporal dynamics (Kim: [0304]; [0315]) (see MPEP 2143 G).


Kim further teaches:
wherein the generated evaluation result map is defined with position data using latitude and longitude …(Kim: [0407]: Let d denote a document in the corpus C. Let ƒ in F be a metadata feature (e.g., latitude, longitude, time of creation, etc.).; [0408]: If the domain off has a well defined ordering, then the restriction can contain a range (e.g., value(latitude) in [18.0, 21.0] AND value(longitude) in [143.1, 145.9]).; [0409]: For example, search for all blog posts containing “global warming” posted in the first week of April 2007 from Toronto will require retrieval of 11 lists; 2 for the two tokens, and 7 lists one for each day (assuming a granularity of 1 day), and 2 lists corresponding to latitude and longitude of Toronto. Query result will be intersection of the two token lists with the latitude list, longitude list, and with union of the 7 lists corresponding to time.); [0357]: FIG. 38 displays a screenshot for a geographical search.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the evaluation map of Aitchison having the geographical information arranged and defined based on region, e.g. Fig. 6-7, to include displaying the results in the map using latitude and longitude by combining the regional based retrieval of social media content with the retrieval of post data based on longitude and latitude searches taught by Kim in the same field of social media analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Aitchison (fig. 6-7; [0027]-[0029], [0056]) describing extracting geographical location data, including coordinates, from social media content, filtering content based on location including longitude and latitude values, and generating a map based on location/region data, the results of the combination were predictable (MPEP 2143 A).

Kim fails to clearly teach: 
classify sales information on the predetermined object according the extracted region information and time slots based on the extracted time information; 
compare the sales information on the predetermined object with the generated preference information on the predetermined object; 
output the generated evaluation result map and the comparison result on the predetermined object to a user device via the internet network, 
calculate a weight value on the detected posted data based on the extracted API data and text data, the extracted region information, and the extracted time information;
generate a preference information on the predetermined object by applying the calculated weight value to the extracted API data and text data; 
wherein the generated evaluation result map is defined with position data using latitude and longitude and an experience density based on the generated preference information and the calculated weight value.
Harris however, in analogous art of consumer preference/sentiment analysis, teaches: 
classify sales information on the predetermined object according the extracted region information and time slots based on the extracted time information; ([0251]: the change of the emotional score over a period of time can be tracked and correlated with patterns in transaction data to identify a predictive model that can predict/estimated a value of the emotional score based on transaction data in a period of time.; [0276] For example, the computing apparatus is configured to identify regions and time periods to which the first numerical values are applicable, and train the quantification model (223) based on correlating, with the first numerical values, second numerical values computed from applying transaction data of the regions and the time periods to the quantification model. In one embodiment, computing apparatus adjusts regional and temporal differences in emotional sentiment for the first numerical values in training the quantification model.; [0341]: When such variables are used, the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions. ; [0352]: For example, cluster definitions (333) can be applied to the transactions in the time period under analysis (e.g., the past twelve months) and be applied separately to the transactions in a prior time period (e.g., the twelve months before the past twelve months) to obtain two sets of cluster identifications for various entities.; [0296]: may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc.)
compare the sales information on the predetermined object with the generated preference information on the predetermined object; ([0244]- [0245]: After adjusting for regional and temporal differences, the emotional content indices are matched with transaction data (109) to build quantification models that provide a rich and accurate view of consumer sentiment. ;  [0251] The emotional content indices as derived or extracted from different sources, such as news feeds, social media feeds, market reports, weather reports, etc. can be combined to generate an emotional score; and the change of the emotional score over a period of time can be tracked and correlated with patterns in transaction data to identify a predictive model that can predict/estimated a value of the emotional score based on transaction data in a period of time.; [0276])
output the generated evaluation result map and the comparison result on the predetermined object to a user device via the internet network, (Harris: [0261] In one embodiment, the learning engine (227) is configured to correlate the emotional content index data (221) with the transaction data (109) to generate and/or fine-tune the quantification model (223). The quantification model (223) is configured to receive the transaction data (109) of a set of users (e.g., 101) and generate a numerical output that represents the level of consumer sentiment.; [0265] In one embodiment, a portal (143) is configured to provide access to the quantification results of consumer sentiments, computed based on the quantification model (223) and the transaction data (109). The quantification results can be used in various economic predictive models.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Aitchison/Kim’s social media analysis and preference evaluation as described above, to include classifying sales data by region and time and comparing the sales data to the preference information to output a result in view of Harris  with the motivation to more easily and accurately quantify consumer sentiment at desired levels of granularity ( Harris: [0245]: After adjusting for regional and temporal differences, the emotional content indices are matched with transaction data (109) to build quantification models that provide a rich and accurate view of consumer sentiment. ; [0264]: can provide a numerically quantified indicator of consumer sentiment in user group granularity and in time granularity that would be difficult to match via other ways to evaluate the consumer sentiment) (see MPEP 2143 G).

Harris fails to teach: 
calculate a weight value on the detected posted data based on the extracted API data and text data, the extracted region information, and the extracted time information;
generate a preference information on the predetermined object by applying the calculated weight value to the extracted API data and text data; 
wherein the generated evaluation result map is defined with position data using latitude and longitude and an experience density based on the generated preference information and the calculated weight value.
‘658 however, in analogous art of content analysis, teaches:
calculate a weight value on the detected posted data based on the extracted API data and text data, the extracted region information, and the extracted time information; (‘658: [0215]: In addition, the weight of position information "Gangnam" may be set to 5, and the weight of time information "22 o'clock" may be set to 10. ;  [0210]: When the situation information is extracted from the user's opinion, the time information may be "20:00 (①)", the location information "Gangnam (②)", and the "explosion (③)" as event information.; [0211]: If the weight of "20" is set to 10, the weight of "Gangnam" is set to 5, and the weight of "explosion" is set to 10, the total weight of the user opinion of FIG. 16A may be 25.; [0184]: As such, the level of weight information assigned to the situation information may be increased when time information corresponds to a time zone where a lot of people gather or where location information corresponds to a location where a lot of people gather. [0185]: For example, a weight of 4 is assigned to "18:00 to 22:00" when the number of people floating is relatively high, and a weight of 1 is assigned to "14:00 to 17:00" when the number of people floating is relatively small. It is possible.)
generate a preference information on the predetermined object by applying the calculated weight value to the extracted API data and text data; wherein the generated evaluation result map is defined with position data using latitude and longitude and an experience density based on the generated preference information and the calculated weight value. (‘658 describing applying weights based on both time and region information to collected user opinions when evaluating a target, e.g: [0187] After the step S203, the total weight of the corresponding opinion and / or information may be evaluated by assigning a predetermined weight to the analyzed / extracted context information (S204).; [0190] When the weight of the situation information of the first user opinion is applied to the contents disclosed in FIG. 13, the total weight of the first user opinion may be 15 which is the sum of the weight 5 of "Jongno" and the weight 10 of "drinking operation".; [0204] As described above, the total weight of the first user opinion is 15, and considering this, the converted value of the first user opinion in the site A may be 300 {20 × 15 (number of published opinions × weight) = 300}. .; [0207] As a result, as the first user opinion (negative image) including the contextual information having high weight is registered, the evaluation of the "singer A" which is the evaluation target may be changed from the positive image to the negative image.; [0016] In addition, the evaluation unit 30 may evaluate the evaluation target by using the weight information corresponding to the extracted situation information. [0017] Here, the evaluation target may be at least one of a brand, a person, a service, or an article. For example, items such as mobile phones, people such as Obama, brands such as iPhone, and services such as Olle KT may be included in the evaluation target.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Aitchison/Kim/Harris’ system and methods, as described above, to clearly include generating the preference evaluation result based on generating preference information by applying a calculated weighting determined based on both region and time information of the extracted data in view of ‘658 In order to improve the reliability of the analysis of information by weighting information based on adaptive context, including location and time dimensions, (‘658: [0010]:  The data analysis system by weight control of the adaptive context according to the present invention determines whether there is a risk for a corresponding issue by applying respective weights to the recognized situation information, and the weight is adaptively modified to fit the situation. As it is applied, the evaluation target can be analyzed more closely and the reliability of analysis information can be improved.) (see MPEP 2143 G).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Aitchison/Kim/Harris/’658, as applied to parent claim 1 above, in further view of
Heymans et al. US 8086690 B1 (hereinafter “Heymans”). 
Claim 5,
Aitchison/Kim/Harris/’658 teach all the limitations of parent claim 1 as described above. 
Aitchison fails to clearly teach: Wherein the generating of the preference information on the predetermined object includes: Modeling the calculated weight value on the detected posted data on geographic coordinates; and Generating the preference information on the predetermined object based on a Gaussian spatial model of the modeled weight value. 
Heymans however, in analogous art of evaluating online content for geographical relevance, teaches: Wherein the generating of the preference information on the predetermined object includes: Modeling the calculated weight value on the detected posted data on geographic coordinates; and Generating the preference information on the predetermined object based on a Gaussian spatial model of the modeled weight value. (Fig. 4- 6; Abstract: A geographic relevance component determines geographic relevance of web resources based on an analysis of data points that correspond to estimated physical locations of the IP addresses of a number of visitors to the web site. The geographic relevance component may additionally determine the probability that a particular user is within the geographical relevance corresponding to a web resource.; c.6:4-16: As an example of cluster analysis, consider the two clusters illustrated by circles 410 and 411 in FIG. 4. Each of clusters 410 and 411 may be defined by a number of parameters, such as the number of points in the cluster, the average distance to the center of the cluster, the center of the cluster (e.g., latitude and longitude value), and the density or dispersion of the points in the cluster.; c.8: 30-c.9: 11: Geographic relevance component 122 may determine, based on the Gaussian model, the probability that the user is within the geographical cluster of the web site (act 504). Referring to FIG. 6, this probability may be graphically illustrated as the area under the Gaussian curve that runs from the location of the user (relative to the location of the web site) to infinity…This probability is shown graphically as the shaded areas in FIGS. 7A (curve 601) and 7B (curve 602), in which the probability corresponds to the shaded area of curves 601 and 602 divided by the total area of curves 601 and 602, respectively.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Aitchison/Kim/Harris/’658’s system and method(s), as described above, to include modeling the weight value on geographical coordinates and generating the preference information based on Gaussian spatial model of the weight value in view of Heymans in order to more effectively determine geographical relevance and location(s) of web content (c.1:28-63: (10) Accordingly, there is a need in the art to more effectively be able to determine the geographical relevance and location(s) of web documents, such as a web page.; abstract) (see MPEP 2143 G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility; https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf
        2 E.g. shares or re-posts of the content